DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28 and 30 are objected to because of the following informalities: Line 1 of both claims is missing the word, “for,” between “A process” and “producing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-4, “wherein said porous graphene ball comprises…” creates an antecedent basis issue because lines 1-2 describe multiple porous graphene balls.  Instead it should read something similar to, “wherein each porous graphene ball of the multiple porous graphene balls comprises…”

Claim 6 recites the limitation "the metal layer" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  Lines 1 and 2 should read, “discrete metal layer.”
Claim 15 recites the limitation "sodium ion-conducting material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "sodium ion-conducting material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 23, the limitation recited in parentheses makes the claim indefinite because it is unclear if it is part of the claim.  The word, “preferably,” also makes the claim indefinite for the same reason.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/685543 (reference application). Although the claims at issue are not identical, they both inventions teach a sodium or lithium ion battery comprising an anode comprising multiple porous graphene balls and multiple particles or coating of a lithium-attracting metal of sodium-attracting metal, wherein each graphene ball comprises a plurality of graphene sheets forming into a ball having a diameter from 100 nm to 20 microns, and wherein the lithium or sodium-attracting metal has a diameter or thickness of 1 nm to 10 microns and is selected from Au, Ag, Mg, Zn, Ti, K, Al, Fe, Mn, Co, Ni, Sn, V, Cr, an alloy thereof, or a combination thereof.  Although Application No. 16/685543 does not teach a graphene ball-to-metal volume ratio, it does teach that the metal is in an amount of 0.1% to 95% of the total weight of graphene ball and metal, which would result in a volume ratio within the range of the present invention.  Also, while Application No. 16/685543 does not teach a porosity of the graphene ball, it does teach that the graphene ball is intended to have a plurality of pores for the particles to reside within and it would have been obvious to one of ordinary skill in the art that the porosity would need to be at least 10% for this to happen.  Finally, while Application No. 16/685543 teaches metal particles formed within the graphene balls, claim 1 of the application only describes the metal particles being in contact with the graphene sheets, which are then formed into a ball.  Depending on the side of the sheet the particles are on, they could end up on the outside of the ball after crumpling the sheet, which is equivalent to the claims of the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang (U.S. Patent Publication 2016/0298234) silicon-graphene sheets formed into a ball-like structure and used in an anode (Paragraphs 0077-0079).  Silicon is not a material listed as the metal of the present invention and the present invention teaches that the metal is on the outside of the graphene balls and not crumpled up inside of it.  Son (U.S. Patent Publication 2015/0380728) and Kim (U.S. Patent Publication 2020/0161634) also teach a silicon material (silica) mixed with a graphene ball.  Huang (U.S. Patent Publication 2019/0305309) teaches graphene balls used in a Li metal electrode, but fails to teach that one of the metals listed in the present invention is mixed with them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722